Citation Nr: 0302881	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  02-03 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial disability rating higher than 50 
percent for post-traumatic stress disorder (PTSD).

(The issue of entitlement to service connection for hepatitis 
C will be the subject of a later decision.)


ATTORNEY FOR THE BOARD

M. L. Kane, Senior Counsel


INTRODUCTION

The veteran had active military service from November 1968 to 
April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which granted service connection for 
PTSD, with assignment of a 50 percent disability rating 
effective March 27, 2001, and denied service connection for 
hepatitis C.

The Board is undertaking additional development on the issue 
of entitlement to service connection for hepatitis C pursuant 
to authority granted by 38 C.F.R. § 19.9(a)(2).  When it is 
completed, the Board will provide notice of the development 
as required by 38 C.F.R. § 20.903.  After providing the 
notice and reviewing the veteran's response to the notice, 
the Board will prepare a separate decision addressing this 
issue.


FINDING OF FACT

The veteran's PTSD is manifested by mood disturbances such as 
depression, anxiety, and irritability; recurrent flashbacks, 
nightmares, and intrusive thoughts; chronic sleep 
disturbances; intermittent suicidal and homicidal ideations; 
violent thoughts; difficulty dealing with stress; difficulty 
with social interaction; and social isolation, all resulting 
in moderate to severe social and occupational impairment.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but no 
higher, for PTSD have been met.  38 U.S.C.A. §§ 1155 and 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 
and 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Duty to Assist

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the rating decision on 
appeal, as well as the statement of the case (SOC), together 
have adequately informed the veteran of the types of evidence 
needed to substantiate his claim.  Furthermore, in April 
2001, the RO sent a letter to the veteran explaining the VCAA 
and asking him to submit certain information.  In accordance 
with the requirements of the VCAA, the letter informed the 
veteran what evidence and information VA would be obtaining.  
The letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  Therefore, the Board finds that the Department's 
duty to notify has been fully satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran has at no time reported receiving psychiatric 
treatment.  He did submit a letter from Robin Tuchler, M.D., 
concerning psychiatric symptomatology the veteran was 
experiencing in March 2002.  Essentially, Dr. Tuchler was 
referring the veteran to VA for treatment for his symptoms.  
There is no indication that treatment records exist that 
would contain any information other than that reported in Dr. 
Tuchler's letter.  

With respect to VA's duty to assist the veteran, all medical 
records referenced by the veteran have been obtained.  The 
veteran has not referenced any unobtained evidence that might 
aid his claim or that might be pertinent to his claim.  The 
duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
claimant.  Where the evidence of record does not reflect the 
current state of the claimant's disability, a VA examination 
must be conducted.  Reexamination will be requested whenever 
VA determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a).  Generally, reexaminations are required 
if it is likely that a disability has improved, if the 
evidence indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

The RO provided the veteran an appropriate VA examination in 
2002.  There is no objective evidence indicating that there 
has been a material change in the severity of his PTSD since 
he was last examined.  There are no records suggesting an 
increase in disability has occurred as compared to the last 
VA examination findings.  The Board concludes there is 
sufficient evidence to rate the service-connected condition 
fairly.  See also VAOPGCPREC 11-95 (the duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted).

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

B.  Legal Analysis

The Board has reviewed all the evidence of record, which 
consists of the veteran's contentions; the report of VA 
examination conducted in 2002; letters from Dr. Tuchler and 
Kevin Mains; lay statements; and medical records from Dr. 
Tuchler and Lovelace Health Systems.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The evidence 
submitted by the appellant or on his behalf is extensive and 
will not be discussed in detail.  The Board will summarize 
the relevant evidence where appropriate. 

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  
Since the veteran appealed the initial rating assigned for 
his psychiatric disorder, the entire body of evidence is for 
equal consideration.  Consistent with the facts found, the 
rating may be higher or lower for segments of the time under 
review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's service-connected psychiatric disorder is 
evaluated under Diagnostic Code 9411.  The regulations 
establish a general rating formula for mental disorders.  
38 C.F.R. § 4.130.  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

The current 50 percent disability rating requires:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting; inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130.


Upon VA examination in January 2002, a Global Assessment of 
Functioning (GAF) score of 50 was assigned.  A GAF score is 
highly probative as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  A GAF 
score of 41-50 contemplates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
DSM-IV at 44-47. 

The criteria for a 50 percent disability rating generally 
contemplate a moderate severity of psychiatric symptoms, but 
this is clearly not the veteran's situation.  The evidence 
shows serious occupational and social impairment, with 
deficiencies in work, family relations, judgment, thinking, 
and mood, due to many of the symptoms listed as the criteria 
for a 70 percent rating.

The veteran is not continuously suicidal or homicidal.  
However, he clearly experiences repetitive and enduring 
thoughts of harming himself or others, although they vary in 
intensity.  Even though he often has no specific plans of 
doing so, the fact remains that he frequently has such 
thoughts.  He has reported feeling "violent," experiencing 
episodes of road rage.  He reports involvement in verbal and 
physical altercations.  Statements from his employer document 
the extreme difficulty he has had in the work environment 
dealing with other people.  This has included threatening 
behavior towards other employees.  Arguably, these facts 
document a level of impaired impulse control, which has 
included periods of violence.

The veteran's psychiatric symptoms have resulted in some 
social isolation.  He reports no social life and no friends.  
The veteran's PTSD symptoms include mood disturbances such as 
depression, anxiety, irritability, sleep disturbances, and 
hypervigilence.  He experiences sleep disturbances to such a 
degree that his wife must sleep separately.  The veteran has 
documented deficiencies in family relations and home life.  
Although he has maintained a lengthy marriage, it has been 
"problematic," and he has received counseling because of 
his anger, anxiety, irritability, aggression, etc.  The 
veteran has documented deficiencies in the work environment, 
although he has been able to maintain a position with one 
employer for a significant time period.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  Even though he has not 
exhibited symptoms such as impaired speech, spatial 
disorientation, or neglect of personal appearance and 
hygiene, the Board concludes that the objective medical 
evidence and the veteran's statements regarding his 
symptomatology shows disability that more nearly approximates 
that which warrants the assignment of a 70 percent disability 
rating.  See 38 C.F.R. § 4.7.  The GAF score assigned in 2002 
supports this conclusion.  That scores reflects "serious" 
impairment in social and occupational functioning, which is 
commensurate with a higher degree of social and industrial 
impairment as required for the assignment of a 70 percent or 
higher disability evaluation.  

Accordingly, resolving any reasonable doubt in the veteran's 
favor, the Board finds that he met the requirements for a 70 
percent schedular rating from the date he filed his claim.  
Although this is a Fenderson situation and the veteran could, 
therefore, be assigned staged ratings for his PTSD, that 
would not be appropriate for this time period.  The medical 
evidence shows a consistent level of disability, and 
consequently a 70 percent rating is warranted from the date 
of claim.

The Board considered assigning the veteran a rating higher 
than 70 percent, but the preponderance of the evidence is 
against assignment of such a rating.  He meets none of the 
criteria for a rating higher than 70 percent.  For example, 
he has never exhibited impairment in thought processes or 
communication.  He does not experience delusions or 
hallucinations, and he has not exhibited inappropriate 
behavior.  His personal hygiene is appropriate.  There is no 
objective evidence of disorientation or memory loss.  He does 
have some social isolation, but he has at least minimal 
contact with others since he is gainfully employed and 
interacts with others at work.  More importantly, he does not 
have total social and occupational impairment.  He does have 
deficiencies in these areas, as discussed above, but the fact 
remains that he has been able to maintain a lengthy marriage 
and achieve some measure of job stability despite his 
psychiatric symptoms.  He is demonstrably able to retain 
employment and maintain close relationships.  Therefore, a 
higher rating is not warranted.


ORDER

Entitlement to a 70 percent disability rating, and no more, 
for post-traumatic stress disorder (PTSD) is granted, subject 
to the governing regulations pertaining to the payment of 
monetary benefits.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

